United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                    November 5, 2013

                                         Before

                           RICHARD D. CUDAHY, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge



No. 12‐1212

ACUTE CARE SPECIALISTS, II, et al,                Appeal from the United States 
         Plaintiffs‐Appellants,                   District Court for the Northern District 
                                                  of Illinois, Eastern Division.
      v.
                                                  No. 1:11‐cv‐00465
UNITED STATES OF AMERICA,
          Defendant‐Appellee.                     Matthew F. Kennelly, 
                                                  Judge.

                                       O R D E R

       On consideration of the petition for rehearing en banc, filed on October 7, 2013,
no judge in active service has requested a vote, and all of the judges on the original
panel have voted to DENY the petition for rehearing.  

      Accordingly, the petition for rehearing is DENIED.

      It is further ORDERED:

      The slip opinion of this court issued on August 22, 2013, is amended as follows:
page 6, line 6, “agreed” should be “agree”.